Citation Nr: 0028171	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-12 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture. 

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of an 
injury of the face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to March 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied service connection for 
residuals of injuries of the neck and face, and denied 
reopening of a claim for service connection for residuals of 
a left ankle fracture on the basis that new and material 
evidence had not been received since an unappealed rating 
decision of April 1993 denying service connection for 
residuals of a left ankle fracture.    


FINDINGS OF FACT

1.  The evidence received since an unappealed rating decision 
of April 1993 denying service connection for residuals of a 
left ankle fracture includes evidence which is not redundant 
or cumulative of the evidence previously of record and which 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

2.  The claim for service connection for residuals of a left 
ankle fracture is not plausible.

3.  The claim for service connection for residuals of a neck 
injury is not plausible.

4.  The claim for service connection for residuals of an 
injury of the face is not plausible.






CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for residuals of a 
left ankle fracture.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

2.  The claim for service connection for residuals of a left 
ankle fracture is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim for service connection for residuals of a neck 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for residuals of an 
injury of the face is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2000); 38 C.F.R. § 3.303 (1999). 

I.  New and Material Evidence

Entitlement to service connection for residuals of a left 
ankle fracture was denied in an unappealed rating decision of 
April 1993.  

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

The evidence of record at the time of the April 1993 rating 
decision consisted of the veteran's DD 214, reflecting his 
dates of active military service; the veteran's October 1992 
claim for service connection for the residuals of a left 
ankle fracture; and a report from the National Personnel 
Records Center indicating that no service medical records had 
been found for the veteran, that it was presumed that the 
veteran's service medical records had been destroyed at the 
fire at the National Personnel Records Center, and that 
morning reports for the veteran included no remarks 
pertaining to treatment or illness.

The evidence received since the April 1993 rating decision 
includes statements from the veteran in which he provides 
additional details concerning the circumstances of the 
service injury of his left ankle and the treatment received 
for it.  The statements are not redundant or cumulative of 
the information provided in his October 1992 claim.  
Moreover, in light of the fact that the veteran's service 
medical records were not previously of record and still have 
not been obtained, the Board has found the veteran's new 
statements to be so significant that they must be considered 
in order to fairly decide the merits of the claim.  
Therefore, reopening of the veteran's claim is in order.

II.  Well Groundedness 

With respect to each of the veteran's claims, including the 
reopened claim for service connection for residuals of a 
fracture of the left ankle, the Board must determine as 
preliminary matter whether the veteran has presented evidence 
of a well-grounded claim, that is, whether he has presented a 
claim that is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where a determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

The veteran alleges that he incurred a fracture of his left 
ankle while on maneuvers at White Sands, New Mexico, and that 
he was hospitalized at Ft. Bliss Army Hospital for treatment 
of this injury and a left hip injury from October to December 
1956.  He alleges that he incurred injuries of his neck and 
face in a motor vehicle accident in September 1956 and was 
treated for these injuries at Tinker Air Force Base Hospital.

The Board notes that the RO has undertaken all indicated 
development, to include contacting the medical facilities 
directly, to obtain the veteran's service medical records.  
Unfortunately, the veteran's service medical records are 
unavailable, apparently having been destroyed in the fire at 
the National Personnel Records Center.  The veteran has 
provided copies of newspaper articles which corroborate his 
contention that he required hospital treatment in September 
1956 for injuries incurred in a motor vehicle accident.  One 
of the articles indicates that the veteran was being 
evaluated for possible head and chest injuries.

In view of the unavailability of the veteran's service 
medical records and in light of the veteran's statements and 
the aforementioned newspaper accounts, the Board will assume 
for the purpose of this decision that the veteran incurred 
injuries of his left ankle, neck and face in service.  
However, the Board may not assume that the veteran currently 
has any residuals of these service injuries.  The claims 
folder currently contains no post-service medical evidence.  
In fact, the veteran has not even alleged that post-service 
medical evidence of any of his claimed disabilities is 
available.  Since there is no competent evidence that the 
veteran currently has any disability due to the alleged 
service injuries, the veteran's claims must be denied as not 
well grounded.  

If the veteran is able to obtain medical evidence linking 
current disability to any of the alleged service injuries, he 
should submit such evidence to the RO and request the RO to 
reopen his claim(s).   


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for residuals of a left 
ankle fracture is granted.

Service connection for residuals of a left ankle fracture is 
denied.

Service connection for residuals of a neck injury is denied.

Service connection for residuals of an injury of the face is 
denied.


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 


